Citation Nr: 1214685	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-23 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for hypertension and assigned a noncompensable disability rating. 

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In an April 2011 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent, credible, and probative evidence of record shows the Veteran's service-connected hypertension is characterized by a history of diastolic pressure predominantly 100 or more with required continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but no higher, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.104, Diagnostic Code 7101 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial noncompensable evaluation assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8 2003 (2003).

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from February 2007 to May 2011, January 2011 Board hearing transcript, and VA examination reports dated February 2007, April 2008, and May 2011. The VA examiners recorded pertinent examination findings of the Veteran's systolic over diastolic pressure readings and these VA examination reports are probative regarding the severity of the service-connected disability on appeal. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In a September 2007 notice of disagreement, via a VA Form 21-4138, the Veteran asserted that his hypertension has been a chronic problem, and essentially contends that a compensable evaluation is warranted for his service-connected hypertension.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the rating criteria for diseases of the heart, the Veteran's service-connected hypertension is rated as noncompensable under Diagnostic Code 7101. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with required continuous medication for control. Id. A 20 percent disability rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. Id. A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent disability rating is assigned for diastolic pressure predominantly 130 or more. Id.

After a full review of the record, the Board concludes that an initial compensable evaluation of 10 percent is warranted for the Veteran's service-connected hypertension. The evidence of record illustrates the Veteran's history of diastolic pressure predominantly 100 or more, evidenced by his documented blood pressure readings during service from September 1998 to July 2006. Additionally, the competent, credible, and probative evidence of record indicates the Veteran is on continuous medication for his service-connected hypertension. As a result, the criteria for an initial evaluation of 10 percent have been met.  

The Board has considered whether an initial evaluation in excess of the 10 percent currently assigned is further warranted in this case; however, the evidence of record does not show the Veteran's systolic pressure readings are predominately 200 or more or that his diastolic pressure readings are predominantly 110 or more. Since separation from service, the Veteran's systolic over diastolic pressure readings at the following VA examinations. In February 2007, the Veteran exhibited 138 over 70 in the right arm, 120 over 68 in the left arm, and 120 over 60 after a second reading in the right arm. In April 2008, his results were 130 over 70 in the right arm, 120 over 68 in the left arm, and 120 over 70 after an additional reading in the right arm. Most recently in May 2011, the examination report documented 140 over 70 in the right arm and 140 over 60 in the left arm. 

Moreover, VA outpatient treatment records from February 2007 to May 2011 documented: 140 over 62 in February 2007; 136 over 70 in March 2007; 148 over 62 and 150 over 70 in April 2007; 166 over 81 in the right arm and 134 over 78 in July 2007; 154 over 81 and 156 over 78 in January 2008; 135 over 70 in the left arm in February 2008; 130 over 74 in March 2008; 134 over 74 in April 2008; 130 over 75 in July 2008; 136 over 76 in August 2008; 128 over 64 in September 2008; 131 over 72 in December 2008; 130 over 67 in January 2009; 157 over 79 in February 2009; 140 over 66 in August 2009; 137 over 80 in March 2010; 132 over 80 in September 2010; and 156 over 86 in the left arm while sitting in April 2011. Thus, a preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent is warranted for the service-connected hypertension pursuant to the rating criteria under Diagnostic Code 7101.

The Board also considered the Veteran's reported history of his service-connected disability throughout the appeal and acknowledges that he is competent to report such symptoms and use of medication because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). Specifically, the Veteran testified at the January 2011 Board hearing that his medications for hypertension have increased since 2008 and his blood pressure readings fluctuate based on whatever he is doing at the time, to include sometimes as high as 150, and as low as 97/40. He did not indicate that he had diastolic readings of predominantly 110 per more or systolic readings of predominantly 200 or more.  Additionally, the Board finds the Veteran is not competent to identify a specific level of his service-connected hypertension according to the appropriate diagnostic code. In this case, such competent evidence concerning the nature and extent of his hypertension has been provided in the VA outpatient treatment records and VA examination reports discussed above, which provides measurements of blood pressure by medically trained personnel. As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant an initial evaluation in excess of the currently assigned 10 percent. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no need for consideration of a total disability rating based on individual unemployability due to the service-connected hypertension. While the April 2008 VA examiner noted the Veteran had not been employed since separation from service and was in vocational rehabilitation, the most recent May 2011 VA examiner reported the Veteran was a full-time student. Moreover, neither the Veteran nor his representative contends that the Veteran's previous period of unemployment was related to the service-connected disability on appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the Veteran's heart disease and the schedular rating criteria for hypertension, under 38 C.F.R. § 4.104, Diagnostic Code 7101, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disorder is not productive of the manifestations that would warrant the higher rating. Accordingly, the 10 percent schedular disability rating currently assigned is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

For the reasons stated above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that an initial evaluation of 10 percent, but no higher, for hypertension is warranted. See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial evaluation of 10 percent, but no higher, for hypertension is granted, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


